Dear Mr. Hodgkins:
Pursuant to your request, we have reconsidered Attorney General Opinion Number 02-0379 and hereby recall the opinion.  We affirm our conclusion that the 1999 amendment  to La.R.S. 33:1448G can be applied retroactively as opined in Attorney General Opinion Number 99-340.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  February 14, 2003